Citation Nr: 1142446	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-49 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disorder, to include cystic acne.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a facial cyst.  

In the December 2010 substantive appeal statement, in lieu of the VA Form 9, the Veteran's attorney failed to indicate whether the Veteran wished to attend a hearing before the Board.  In July 2011, the Board sent a letter to the Veteran requesting that he clarify whether he wanted a hearing before the Board.  As of this date, the Veteran has failed to respond to such letter.  Thus, the Board finds that there is no Board hearing request pending at this time.  See 38 C.F.R. § 20.702(d) (2011).  

The Board notes that in the notice of disagreement (NOD) dated April 2010, the Veteran's attorney explained that the Veteran is seeking service connection for scarring resulting from the removal of a facial cyst in service as well as for the underlying disorder, cystic acne that resulted in the cyst.  In a December 2010 Decision Review Officer (DRO) decision, the RO granted service connection for facial scar, residual of cyst excision and assigned a 10 percent disability evaluation, effective February 2009.  As such, entitlement to service connection for a skin disorder, to include cystic acne, remains on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is a current diagnosis of current episodic sebaceous cyst eruptions, evidence of treatment for sebaceous cysts in service and credible evidence of continuity of symptoms after service.  




CONCLUSION OF LAW

A skin disorder, characterized as episodic sebaceous cysts, were incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In light of the Board's favorable decision in this case, no further discussion of the duty of notify and assist is necessary.


II.  Decision  

The Veteran contends that service connection is warranted for his cystic acne.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and finds that, resolving all doubt in the Veteran's favor, the evidence supports the grant of service connection for a skin disorder, characterized as episodic sebaceous cysts.  The service treatment records reflect complaints and treatment for cystic acne lesions and sebaceous cysts on the right cheek.  See service treatment records dated April 1968, May 1968, September 1968, and January 1969.  The February 1969 separation examination report appears to show that the skin was normal, but the portion of the report containing notes related to significant or interval history contains illegible notations.  The post service treatment records dated June 2009 note that the Veteran reported multiple inclusion cysts on the right side of his face, with many of them being excised.  Additional lesions were removed on this particular visit, and the physician noted that the wound revealed no signs of infection, erythema, induration, or drainage.  The wound was deemed as being well approximated and healed.  The Veteran has reported that he received treatment for chronic skin problem, including cysts, from the time of separation from service to approximately 1978.  He indicated that her received treatment at the Clymer Clinic and that those records were lost in a fire.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported being treated for a sebaceous cyst in service, which resulted in a residual scar.  He also reported that he continued to receive treatment for 10 years following service and that the last occurrence was in 1978.  Upon physical examination testing, the VA examiner noted scars on the upper outer right check and behind the left lower ear area.  The VA examiner diagnosed the Veteran with episodic sebaceous cyst eruptions treated with residual scarring.  She further added that there was "[n]o objective evidence of a chronic acne condition[,]" a cystic acne condition or evidence of chronic sebaceous cysts.  The rationale for the conclusion that there was no evidence of chronic sebaceous cysts was that there were no records post service until June 2009 with removal of a sebum filled cyst posterior area left ear.  It was indicated that evidence of chronicity with treatment nexus are lacking.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").   In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

The Board finds that, resolving all doubt in the Veteran's favor, service connection for a skin condition, characterized as episodic sebaceous cysts, is warranted.  The evidence shows treatment for sebaceous cysts in service and the Veteran has provided credible statements that he received treatment for a chronic skin condition manifested by sebaceous cysts from the time of separation from service to approximately 1978.  While the VA examiner concluded that there was no chronic skin condition manifested by sebaceous cysts, this conclusion was based on the lack of contemporaneous medical evidence.  As noted above, lay evidence does not lack credibility merely because of a lack of contemporaneous medical evidence.  As such, that opinion is of limited probative value.  As the Board finds the Veteran's statements as to treatment for cysts after service to be credible, the evidence supports a finding of continuity of symptoms of the skin disorder after service and service connection is warranted.   


ORDER

Entitlement to service connection for a skin disorder, characterized as episodic sebaceous cysts, is granted.    



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


